DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Drawings
The drawings filed on 04/21/2022 are accepted.
Claim Objections
Claim 12 objected to because of the following informalities:
Line 3 recites “a wall opening and forms a multi-layer winding”, but should recite “the wall opening and forms the multi-layer winding”.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein a lateral edge” on lines 15-16. This is unclear as it is not known whether the applicant intends on introducing another lateral edge besides the “lateral edges” introduced on line 3 of the claim. The examiner believes this should recite “wherein one of the lateral edges”.
	Claim 1 recites the limitation “parallel to the first and second joint assemblies extends across the second joint element” on lines 17-18. This is unclear, and the examiner believes this is meant to recite “parallel to the first and second joint assemblies, and extends across the second joint element”.
	Dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 10-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rejc (DE10236648).
	Regarding claim 1, Rejc teaches (figures 1-3) a rolling door (1), comprising a door leaf (271, 272) which is movable moved between an open position (paragraph 0025, lines 689-692 of attached translation), in which it at least partially releases a wall opening (the opening is the area that the door covers, the opening is released as the door is opened), and forms a multi-layer winding above the wall opening (paragraph 0025, lines 689-692 of attached translation), wherein the door leaf (271, 272) includes lateral edges (the left and right side) and defines a door leaf plane (extending in the directions the height and width direction of the door leaf), and a closed position (shown in figure 1), in which it at least partially closes the wall opening (figure 1), and comprises joint assemblies (21, there is one on each side) arranged in a region of the lateral edges (the sides, paragraph 0034 lines 862-863) of the door leaf, at least sectionally running in a direction of gravity in the closed position (the direction of gravity is down, and the joint assemblies extend and travel in that direction), and secured to the door leaf (paragraph 0034, line 862), for guiding a movement of the door leaf (the joint assemblies guide the door leaf via the tracks on the sides), wherein each of the joint assemblies include a plurality of joint elements (22, note they are on both lateral sides) articulately connected to each other (figure 2) relative to joint axes (231) running perpendicular to the lateral edges (figure 3 shows that the axis is coming out of the page, which is perpendicular to the lateral edge going from the top of the figure to the bottom) and approximately parallel to the door leaf plane (the door leaf plane runs from the top of the drawing to the bottom), wherein the door leaf (271, 272) includes at least one segment (271 and 272 both examples) made of a bendable material (paragraph 0035, line 903), which is stabilized by a plurality of stabilizing devices (the 25s, and 26 in fig. 2 for example), wherein the joint elements (the 22s on both lateral sides) include first joint elements (annotated fig. 2 shows one of them, the other is on the other lateral side) that are directly connected to one of the plurality of stabilizing devices (26 in fig. 2), and

 second joint elements (annotated fig. 2 shows two, there are two more on the other lateral side) that are not directly connected to any one of the plurality of stabilizing devices (the second joint elements are not connected to the top 26 in fig. 2, which is any one of the plurality of stabilizing devices - note that ‘any one’ when interpreted with the broadest reasonable interpretation means ‘one of any of them’ and does not mean ‘none of all of them’ as possibly intended by the applicant), and wherein the at least one segment (271 for example) is arranged between two adjacent stabilizing devices of the plurality of stabilizing devices (annotated fig. 2), wherein a lateral edge (the left side edge) of the at least one segment (271 for example) runs approximately perpendicular to the plurality of stabilizing devices (shown in fig. 1) and approximately parallel to the first and second joint assemblies (fig. 1) and extends across the second joint elements (271 extends over the second joint elements, annotated fig. 2), wherein the second joint elements are arranged between at least two of the plurality of stabilizing devices (26 at the top of fig. 2 and 25 at the bottom of fig. 2).

    PNG
    media_image1.png
    803
    699
    media_image1.png
    Greyscale

Regarding claim 2, Rejc teaches (figures 1-3) that at least one segment (271 for example) includes pane edges (top and bottom edges of the segment that run parallel with the stabilizing devices) running approximately perpendicular to the lateral edges of the door leaf (the stabilizing devices are perpendicular to the lateral edges of the door leaf, thus the pane edges that are parallel with the stabilizing devices are as well) and provided with a thickened portion (276), wherein at least one of the plurality of stabilizing device (25) includes a stabilizing profile having at least one receiving region (251) for receiving the thickened portion (276) of the segment edge (figure 3).
Regarding claim 3, Rejc teaches (figures 1-3) that the least one segment edge (top edge of 271) is positively attached to the stabilizing device (fig. 2, paragraph 0036 lines 933-936).
Regarding claim 7, Rejc teaches (figure 4) that the at least one segment (271 and 272) includes at least two segments (272, 271) of bendable material successively arranged in a direction of the door leaf movement sandwiching the stabilizing profile (area where the segments connect to the stabilizing devices) having two receiving regions (261, 262) for receiving thickened portions (275, two of them) provided on the pane edges facing each other (figure 4).
Regarding claim 8, Rejc teaches (figure 1-4) that at least one of the plurality of stabilizing device (26) extends parallel to a joint axis (231, figure 4 shows the axis) and is connected to two joint assemblies (21 on each side), provided on opposing lateral door leaf edges, along the joint axis (figure 1).
Regarding claim 10, Rejc teaches (figures 1-3) at least one helical guide track (32, paragraph 0034 lines 854-855) for guiding the door leaf movement and for determining the open position of the door leaf.
Regarding claim 11, Rejc teaches (figures 1-3) that at least one joint element (22) of the plurality of joint elements includes a guide arrangement (roller 23) cooperating with the guide track (3) in guiding the door leaf movement on a side thereof facing away from the door leaf (facing the side), preferably comprising at least one guide roller (the guide arrangement 23 is a roller) rotatably mounted relative to a roller axis running parallel to the joint axes (the roller axis is parallel to the joint axis 231) and preferably received within a guide track (3) at least in the open position of the door leaf.
Regarding claim 12, Rejc teaches (figures 1-4) that the door leaf (271, 272) in the open position (paragraph 0025, lines 689-692 of attached translation), at least partially releases the wall opening (the opening is the area that the door covers, the opening is released as the door is opened) and forms the multi-layer winding above the wall opening (paragraph 0025, lines 689-692 of attached translation), and the door leaf, in the closed position (shown in figure 1), at least partially closes the wall opening (figure 1), at least sections of which are formed from the bendable material (paragraph 0035, line 903), wherein a leading edge (the top edge) of the door leaf (271, 272) in an opening movement is formed by a leading stabilizing device connected to the lateral edge of the at least one segment (paragraph 0035, lines 919-922 teaches that each of the curtain segments (271-274) have pipings (275 and 276) so to connect the segments to the stabilizing devices (25, 26, as shown in figures 3-4). Therefore, the piping on the leading edge of the top panel (274) has a lead stabilizing device), and is made of a bendable material (paragraph 0035, line 903), wherein the lateral edge of the at least one segment is an upper edge of the segment in the closed position (figure 1 shows the door closed, the upper edge is the uppermost edge), and is connected to a guide arrangement (23) in a non-rotary manner (the axis of rotation of the guide arrangement is 231 (paragraph 0039 lines 1009-1010), and the connection between the guide arrangement and the stabilizing device is non-rotary since the hole 231 into which the roller is inserted does not rotate relative to the stabilizing device).
Regarding claim 19, Rejc teaches (figs. 1-4) that a joint assembly (21 as shown in fig. 2) of the joint assemblies (21) is configured as hinge straps.
Regarding claim 20, Rejc teaches (figs. 1-4) that the door (1) comprises a roll-up door (fig. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rejc (DE10236648) in view of Laner (DE102004015692).
	Regarding claim 13, Rejc does not teach that the guide arrangement connected to the leading stabilizing device in a non-rotary manner includes two guide rollers successively arranged in the direction of the door leaf movement, each of which is connected to a common carrier, which is connected to the leading stabilizing device in a non-rotary manner, in a rotatable manner relative to a roller axis running parallel to the joint axes.
	Laner teaches (figures 1-4) a guide arrangement (6) connecting to a stabilizing device (16) in a non-rotary manner (figure 1 shows the connection being via a bracket) including two guide rollers (7) successively arranged in the direction of the door leaf movement (up and down), each of which is connected to a common carrier (the body section shown in figure 4), which is connected to the leading stabilizing device (16) in a non-rotary manner (via the bracket), in a rotatable manner (the rollers can rotate relative to an axis) relative to a roller axis running parallel to the joint axes (the roller axis is in the same direction and parallel to the joint axis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rejc with the teachings of Laner by having two guide rollers successively arranged in the direction of the door leaf movement, each of which is connected to a common carrier, which is connected to the leading stabilizing device in a non-rotary manner, in a rotatable manner relative to a roller axis running parallel to the joint axes. This alteration provides the predictable and expected results of a stronger connection between the lead stabilizing device and the guide, with the two rollers in the guide making it harder for the assembly to derail.
Regarding claim 22, modified Rejc teaches that the carrier (the body section shown in figure 4 of Laner) is attached to one of the first joint elements (the top 22) that leads in the opening movement of the door leaf (271, 272).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rejc (DE10236648) in view of Rejc (US Patent 5484007), hereby known as Rejc ‘007.
Regarding claim 14, Rejc does not teach that at least one joint element of the plurality of joint elements is associated with a sealing arrangement which abuts a boundary surface of the door leaf in the closed position.
Rejc ‘007 teaches (figures 2 and 4) a rolling door (1) with at least one joint element (20) that is associated with a sealing arrangement (50) which abuts the inner boundary surface (boundary between door and track), of the door leaf in the closed position.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rejc by adding a sealing arrangement which abuts the inner boundary surface of the door leaf in the closed position that extends the door opening. This alteration provides the predictable and expected result of providing a seal against dust and rain.
Regarding claim 15, Rejc as modified with Rejc ‘007 teaches (figure 2) that the sealing arrangement (50) includes at least one sealing member extending across multiple joint elements (the sealing arrangement extends the height of the door opening and extends across all the joint elements) of the plurality of joint elements.
Regarding claim 16, Rejc does not teach a bias device that is to be coupled to a trailing edge of the door leaf in an opening movement during the opening movement and is to be biased during the opening movement for decelerating the opening movement and for providing a biasing force forcing the door leaf from the open position into the closed position.
Rejc ‘007 teaches (figure 6) a biasing device (82) that is coupled to a trailing edge (bottom end) of the door leaf (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rejc with the teachings of Rejc ‘007 so that a biasing device is coupled to a trailing edge of the door leaf in an opening movement during the opening movement, thus making it biased during the opening movement for decelerating the opening movement and for providing a biasing force forcing the door leaf from the open position into the closed position. This alteration provides the predictable and expected result of the biasing member being stretched when the door is opened, providing a biasing force to the closed position, decelerating the door when it is opened up to keep the assembly from breaking.
Regarding clam 17, Rejc as modified with Rejc ‘007 above teaches (figure 6) that the biasing device (82) includes a tension spring (figure 6) extending approximately in the direction of gravity (the vertical direction in the figure), wherein the upper end of the tension spring is captured and entrained by a driver (the connection point of the spring and the door leaf) attached in a region of the trailing edge of the door leaf during the opening movement.
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rejc (DE10236648).
Regarding claim 18, Rejc discloses that at least one joint element (22) of the plurality of joint elements has a length in a direction running parallel to the lateral edges of the door leaf (271, 272) in the closed position (figure 1), but is silent concerning the length being more than 20 mm, and/or less than 400 mm.
However, the examiner notes that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide at least one joint element with a length being more than 20 mm, and/or less than 400 mm. This alteration provides the predictable and expected results of the at least one joint element being sized to fit into the assembly.
Regarding claim 21, Rejc is silent on the bendable material being a plastic film. The examiner notes that the courts have held that that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of a known material being a plastic film as claimed would have been obvious to use in Rejc based on its suitability for use as a roll up door due to material properties such as being cheap and light (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “As recited in amended claim 1 of the present application, the door includes first joint elements, which are directly connected to the stabilizing device (which may correspond to joint elements of a device proposed by Rejc'648), and second joint elements, which are not directly connected to the stabilizing device. In contrast, as noted above, each of the joint elements of the door described in Rejc'648 is connected to at least one stabilizing device. Thus, Rejc'648 does not teach or suggest a door having second joint elements as recited in amended claim 1. Accordingly, claim 1 as amended is allowable over Rejc'648. Claims 2-3, 7-8, 10-12 and 19-20 depend from allowable claim 1 and are allowable over Rejc'648 by virtue of this dependency and for the additional subject matter that they recite.”
	The examiner notes that the limitation as claimed states “second joint elements that are not directly connected to any one of the plurality of stabilizing devices”, and that the second joint elements shown in annotated fig. 2 are not connected to the top 26 in fig. 2, which is any one of the plurality of stabilizing devices.
	The applicant argues that “Furthermore, the teaching of Rejc'648 is based on the understanding that movement of the door leaf comprising segments of a bendable material is guided reliably only in case where each of the joint elements of the joint assemblies adapted for guiding the movement of the door leaf is connected to at least one stabilizing device, which on the other hand is connected to a segment of the door leaf, to thereby make sure that the door leaf conforms to the helical shape of a multilayer winding in the open position of the door leaf without affecting movement of the door leaf by collisions between adjacent windings of the door leaf during closing or opening movements. 
However, the operation of a door of the type proposed by Rejc'648 [sic] is possible in cases where the joint assemblies comprise second joint elements which are not connected directly to any of the stabilizing devices (as recited in claim 1 of the present application), because the panes 12 or segments of bendable material are able to easily conform to the desired helical shape in the open position without necessitating a stabilizing device connected to each of the joint elements, as noted in page 9 of the application as filed.
This improvement allows for a substantial reduction of a number of stabilizing devices, a corresponding reduction in weight of the door leaf and minimization of the helical diameter in the open position of the door leaf.” 
The examiner notes that the rejection above teaches all the limitations as claimed. Claim 1 can be interpreted as written such that the second joint elements are not directly connected to any “one” of the plurality of stabilizing devices, as described above. The examiner acknowledges that the applicant has listed perceived improvements over the state of the current art, but notes that all the limitations as claimed have been taught. 
The applicant argues that “Furthermore, this improvement is in no way derivable or made obvious from the teaching of Rejc'648. According to the teaching of Rejc'648, the spacing between coupling means associated with bendable segments and adapted to be secured to stabilizing devices, which on the other hand should be secured to joint elements, should be adapted to the size of joint elements. Thus, in an approach to reduce the number of stabilizing devices, the teaching of Rejc'648 would lead the skilled person to an increase of the size of the joint elements of the joint assembly to thereby clearly lead away from the now claimed invention. Moreover, increasing the size of the joint elements would of course also lead to increase of the helical diameter in the open position of the door leaf. Accordingly, the teaching of Rejc'648 teaches away from the invention as recited in claim 1 of the present application.”
The examiner notes that no adaptations of spacing, or increase in size of the joint elements is needed is needed in order for Rejc ‘648 to teach all the limitations as claimed, and directs attention to the rejection as found above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634